Citation Nr: 0124931	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana




THE ISSUE

Entitlement to service connection for claimed nonactive 
tuberculosis infected status, manifested by a positive 
tuberculosis skin test.  




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1968 to April 
1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the RO.  

In May 1997 and October 2000, the Board remanded the case for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran currently is not shown to have active 
pulmonary tuberculosis.  

3.  The veteran has a current diagnosis of a tuberculosis 
positive skin test that was first shown to be manifested 
during active service.  



CONCLUSION OF LAW

The veteran's disability manifested by a history of exposure 
to tuberculosis with positive skin testing is due to disease 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO did not expressly state that the veteran's 
claim was denied as not well grounded, it denied the claim of 
service connection on the basis that no current disability 
existed.  In the current adjudication, the Board determines 
that the RO considered the issue of service connection for a 
disability manifested by a positive tuberculosis test on a de 
novo basis, provided the veteran with the law and regulations 
pertaining to the establishment of service connection, and 
gave him the opportunity to submit evidence and arguments in 
response to the denial of the substantive merits of the 
claim.  

In fact, the veteran was evaluated with special VA medical 
examinations and studies in June 2000 and May 2001, pursuant 
to the previous Remand orders.  Therefore, the Board 
concludes that it can consider the substantive merits of the 
claims for service connection without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

To establish service connection, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In this regard, service connection for active tuberculosis 
may be presumed if it became manifest to a degree of 10 
percent disabling within three years from the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims that service connection should be 
established for the results of his positive tuberculosis skin 
test found shortly after entry into service and his current 
non-active tuberculosis infection status, because he desires 
prophylactic therapy that will prevent his TB infection from 
developing into TB disease.  

In this case, the veteran's service medical records show that 
his flight physical examinations conducted throughout his 
active service noted that he had positive tuberculosis tine 
tests.  

A March 1982 clinical entry noted that he received treatment 
after he had been exposed to a partial catalytic filter 
failure.  The February 1993 service separation examination 
noted the history of exposure to tuberculosis and positive 
skin testing since 1968.  

The June 2000 report of a VA medical examination shows that 
the examiner found no evidence of pulmonary disorders, 
including pulmonary tuberculosis, but a history of positive 
tine test in 1969 without treatment for pulmonary 
tuberculosis or chemo-prophylaxis for pulmonary tuberculosis; 
with no pulmonary symptoms.  However, it was noted that his 
pulmonary function studies were not within the normal range.  

The May 2001 report of a VA medical examination shows that 
the examiner reviewed the veteran's service medical records, 
obtained a medical history, and reviewed additional pulmonary 
function testing.  

Specifically, the examiner noted that the veteran had a 
positive TB skin test result soon after entering service, and 
that the veteran felt that since he had not been given any 
prophylactic INH therapy, he had the risk of developing 
[active] tuberculosis.  

After a physical examination, the examiner diagnosed the 
veteran with normal lung[s] without any structural damage, 
and with a "history of positive PPD in August 1968 with no 
prophylactic therapy."  

The examiner also noted that the veteran denied any fever, 
night sweats, weight loss, cough, or expectoration.  He was 
in good health.  He had no occupational or daily activity 
limitations due to having converted his TB skin test.  The 
examiner expressed the opinion that "this patient ha[d] 
normal lungs and no problem due to this."  

In the present case, the evidence indicates that the veteran 
did not have a diagnosis of active tuberculosis disease 
(versus his tuberculosis infected status) in service, and 
does not carry such a diagnosis currently.  However, that 
does not end the Board's inquiry here.  

The evidence clearly shows that the veteran was continuously 
diagnosed with a positive PPD since 1968 throughout his 
active service; that is, a positive tuberculosis skin test, 
during service, and that the current examiners of both his 
June 2000 and May 2001 VA examinations concur that he 
currently carries this status of a "positive PPD ... with no 
prophylactic therapy."  

Additionally, the May 2001 VA examiner specifically noted 
that the veteran had not received the benefit of prophylactic 
INH therapy for his tuberculosis infected status.  

Although the veteran's nonactive tuberculosis infected status 
has not manifested into active tuberculosis, he currently 
carries that status, has continuously carried the 
tuberculosis infected status since service.  

The VA examiners have attributed his tuberculosis infected 
status, or tuberculosis positive skin test result [PPD], to 
his service.  38 C.F.R. § 3.303.  

Thus, service connection for the veteran's history of 
exposure to tuberculosis with positive skin testing is 
warranted.  




VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Although the RO did not discuss the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified both of the RO's decisions, and of the specific 
information the RO needed to complete his claim.  The 
Statement of the Case informed the veteran of the evidence 
and factors considered pertinent to his appeal.  VA has met 
its duty to inform the veteran.  The Board concludes the 
discussions in the numerous decisions, Statement of the Case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  The RO has requested all 
relevant records identified, and the veteran was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  Although VA has a 
duty to assist in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  



ORDER

Service connection for the history of exposure to 
tuberculosis with positive skin testing is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

